66 F.3d 347
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Joan N. SIMMONS, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 95-3335.
United States Court of Appeals, Federal Circuit.
Sept. 22, 1995.

Before NEWMAN, Circuit Judge, BENNETT, Senior Circuit Judge, and BRYSON, Circuit Judge.
PER CURIAM.


1
Joan N. Simmons appeals from the dismissal of her action by the Merit Systems Protection Board, Docket No. PH1221940579-W-1.


2
Before the Board Ms. Simmons raised issues including her employee performance ratings, the processing of various grievances, non-selection for promotion, reassignments, work schedule and overtime assignments, a one-day suspension, failure to be given awards, the issuance of letters of reprimand, enforcement of a settlement agreement made outside of the framework of an appeal, and other concerns that have arisen during her employment with the Internal Revenue Service.  The jurisdiction of the Board is limited to those matters assigned by statute and regulation.  The Board held that the issues raised by Ms. Simmons were not within that scope.  The Board correctly held that in the absence of a reduction in grade or pay and other conditions set by statute and regulation, the issues raised are not appealable to it.  These and related matters raised by Ms. Simmons are not appealable to the Board.


3
Some of the issues discussed by Ms. Simmons could give rise to an individual right of action appeal.  The Board held that Ms. Simmons had not met the requirements of the Whistleblowers Protection Act.  On review of the materials provided, we agree that there was no showing that a protected disclosure had been made.  Thus this aspect of the Board's decision must also be affirmed.


4
Some of the many issues raised by Ms. Simmons are grievable, and some have been taken to the EEOC.  However, the decision of the Merit Systems Protection Board, dismissing Ms. Simmons' appeal for lack of jurisdiction, must be affirmed.